Dowling, J.:
The order appealed from should be modified by directing plaintiff to furnish a verified bill of the particulars hereinafter set forth, in addition to those already called for by the order: (1) The day, timo and place where and when (in May, 1915) the alleged contract mentioned in *920paragraph “ second ” of the complaint was made between the defendants and the plaintiff. (3) Whether the said alleged contract was made by the defendant Henry -M. Alexander personally or through an agent, and if through an agent the name of said agent. (4) Whether the said alleged contract was made by the defendant Newbold L. R. Edgar personally or through an agent, and if through an agent the name of such agent. (5) Whether the said alleged contract was made by the defendant William De Forest Manice personally or through an agent, and if through an agent the name of such agent. (19) Specify in detail all the certain other terms and conditions satisfactory to and agreed upon by the defendants ” referred to in the last two lines of paragraph “ fourth ” of the complaint herein. (20) The time when and place where the “ certain other terms and conditions satisfactory to and agreed upon by the defendants ” as alleged in paragraph “ fourth ” of the complaint were agreed to by the defendants, and the name or names of the defendants so agreeing in assenting to such terms or conditions. (21) The time or times when, the place or places where, Frank D. Waterman expressed his readiness or willingness to make and execute as tenant a lease of the premises mentioned in the complaint upon the terms and conditions referred to in said complaint as alleged in paragraph “ fourth ” thereof. (23) Whether or not the plaintiff ever communicated to the defendants, or any of them, the alleged readiness and willingness of said Frank D. Waterman to make and execute a lease and if so the time or times when, the place or places where, such communication was made to the defendants or any of'them, and the name of the particular defendant or defendants to whom such communication was made. (25) The time or times when, the place or places where, any of the defendants accepted or agreed to accept the said Frank D. Waterman as tenant. As thus modified the order -will be affirmed, with ten dollars and disbursements to the appellants. Clarke, P. J., Smith, Page and Shearn, JJ., concurred. Order modified as directed in opinion and as modified affirmed, with ten dollars costs and disbursements to appellants. Order to be settled on notice.